Citation Nr: 0726701	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-11 369	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1963 to 
August 1966.  The veteran died in September 2002.  The 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an  August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This issue was remanded by the Board for 
additional development in January 2007.

Normally, absent a waiver from the claimant, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, 
however, the Board notes that evidence received in July 2007 
was either duplicative of evidence received before the RO's 
most recent adjudication of the claim in June 2007, or was 
not related to the only element needed to establish 
entitlement to the appellant's claim-evidence that the 
veteran's terminal process was related to military service.  
Therefore, a remand is not required.

The Board notes that the appellant requested and was 
scheduled for a Travel Board hearing before a Veterans Law 
Judge, but did not appear for the hearing.  Accordingly, the 
Board considers the appellant's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2006).


FINDINGS OF FACT

1.  The veteran died in September 2002.

2.  The veteran's death certificate lists the immediate cause 
of death as metastatic gastrointestinal stromal tumor, with 
no other conditions listed as having given rise to the 
immediate cause of death.  

3.  At the time of the veteran's death, he was not service 
connected for any disability, nor did he have any service 
connection claim pending.  

4.  The metastatic gastrointestinal stromal tumor that caused 
the veteran's death is a type of disease that may be presumed 
to have been caused by exposure to herbicide agents, 
including Agent Orange.  

5.  The veteran did not serve in the Republic of Vietnam, and 
there is no evidence that the veteran was exposed to 
herbicide agents while in service.  

6.  The veteran was not diagnosed or treated in service for 
any cancer.

7.  The disease processes leading to the veteran's death did 
not begin in service and did not otherwise develop as a 
result of his military service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
June 2003 and February 2006.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised her of what the evidence must show 
to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the appellant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the appellant's behalf.  

The appellant, who did not marry the veteran until more than 
15 years after he completed his military service, contends 
that her husband's death was a result of his exposure to 
herbicides while serving in Vietnam.  The RO did not 
specifically request that she submit any evidence she had 
pertaining to her claim.  See 38 C.F.R. §  3.159(b) (2006).  
However, as will be shown below, the only evidence not of 
record that was needed to establish service connection for 
the cause of the veteran's death based on presumptive 
exposure to herbicides while serving in Vietnam was evidence 
of service in the Republic of Vietnam.  Since there is of 
record un-controverted evidence from the service department 
that the veteran never served in Vietnam, a remand for the 
purpose of requesting that the appellant send any evidence or 
information in her possession would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.  The appellant 
was apprised of the criteria for assigning an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service records, and private 
medical records.  VA has no duty to inform or assist that was 
unmet.

The veteran's SMRs, including the report of his separation 
examination, show no complaints or treatment related to the 
metastatic gastrointestinal stromal tumor that caused his 
death.  The veteran was not diagnosed with his cancer until 
March 1999, more than 30 years after leaving military 
service.  The record shows that the veteran was not service 
connected for any disability at the time of his death, and 
had no service connection claims pending.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312(a) (2006).  For a service-connected 
or compensable disability to be the principal cause of death, 
it must singularly, or jointly with some other condition, be 
the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially to his death, that it combined to cause death, or 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  

Here, the veteran was not service connected for any 
disability at any time during his lifetime, and had no claims 
of service connection pending at the time of his death.  
Moreover, there is no evidence of in-service incurrence or 
aggravation of a metastatic gastrointestinal stromal tumor 
while the veteran was in service or in any presumptive period 
following service.  (Service incurrence or aggravation may be 
presumed when a malignant tumor is shown within a year of 
discharge from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.)  Service connection for the cause of the 
veteran's death on a direct basis or under the one-year 
presumption therefore is not warranted.  

The appellant contends, however, that the veteran's 
metastatic gastrointestinal stromal tumor and resultant death 
were a result of his presumed exposure to Agent Orange while 
serving in Vietnam.  Certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2006).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The list of diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents includes soft-tissue 
sarcomas such as that which caused the veteran's death.  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2007); 38 C.F.R. § 3.307(a)(6)(ii); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  

Here, while the veteran's death was caused by one of the 
diseases presumed to be caused by exposure to herbicides, the 
evidence is quite clear that he did not have any service in 
Vietnam, and therefore was not presumptively exposed to 
herbicides.  The veteran's DD Form 214, Report of Transfer or 
Discharge, reveals that he had one year, three months, and 
three days of foreign service within the period prescribed in 
the preceding paragraph, but the evidence is clear that this 
foreign service was not in Vietnam.  The veteran's DD 214 
does not show that he received the Vietnam Service Medal or 
Vietnam Campaign medal, both of which would have been awarded 
as a matter of course had the veteran served in Vietnam.  
More significantly, the veteran's service record shows that 
he spent all one year, three months, and three days of this 
foreign service in the Dominican Republic, during which time 
he was awarded the Combat Infantryman Badge (CIB).  Because 
the veteran never served in Vietnam, there was no presumptive 
exposure to herbicide agents, and service connection for the 
veteran's cause of death as a due to a disease that resulted 
from presumed exposure to herbicide agents while on active 
duty must therefore be denied.  

In addition to service connection for cause of death based on 
presumptive exposure to herbicide agents, service connection 
may also be awarded when there is direct evidence of exposure 
to herbicide agents while in service.  Here, however, there 
is no evidence of direct exposure to herbicide agents while 
the veteran was in military service, and the claim must 
therefore be denied on the basis of direct exposure to 
herbicides as well.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


